United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Drakesboro, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1551
Issued: November 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 21, 2007 filed a timely appeal from a March 15, 2007 Office of Workers’
Compensation Programs nonmerit decision. Because more than one year has elapsed between
the last merit decision dated February 6, 2006 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration under 5 U.S.C. § 8128.
FACTUAL HISTORY
On December 5, 2002 appellant, a 68-year-old steamfitter foreman, filed a Form CA-2
claim for benefits, alleging that he developed a pulmonary condition causally related to factors of
his employment.

In a report November 2, 2002, Dr. Glen Baker, Board-certified in internal medicine,
diagnosed occupational pneumoconiosis, as indicated by x-ray and chronic obstructive airway
disease, with mild obstructive defect. He noted that appellant worked 21 years for the employing
establishment as a pipefitter, where he was exposed to asbestos (insulation on pipes) on a daily
basis for 15 to 16 of the 21 years. Appellant also reported a history of coal dust exposure for the
entire 21 years he worked for the employing establishment. Dr. Baker advised that appellant had
a 30-year pack per day smoking history, although he stated that he quit in 1978. He stated that
appellant had experienced difficulty with breathing for 10 years, with daily symptoms of
coughing, wheezing, shortness of breath and variable sputum production. Dr. Baker opined that
the source of appellant’s occupational pneumoconiosis was probably pulmonary asbestosis.
The Office referred appellant for a second opinion examination with Dr. Kenneth C.
Anderson, Board-certified in internal medicine. In a February 14, 2005 report, Dr. Anderson
reviewed the medical history and the statement of accepted facts and listed findings on
examination. He stated:
“I believe that [appellant’s] chest x-ray demonstrates changes consistent with
pneumoconiosis at a profusion level of 1/0, primary q and secondary t. [The
statement of accepted facts] reports that [appellant] alleges exposure to coal dust
daily. The patient reported to me that he also periodically worked with asbestos.
Dr. Anne Roberts reports no documentation of exposure to asbestos or coal dust
in excess of OSHA [Occupational Safety and Health Administration] PEL
[Permissible Exposure Level] [standards]. Therefore, if exposure is present, I
believe his chest x-ray does demonstrate a profusion of 1/0. However, pulmonary
function test abnormally reveals moderate severity obstructive ventilatory defect
consistent with chronic obstructive pulmonary disease with hyperinflation and
abnormal corrected [Lung Diffusion Testing] DLCO consistent with his tobacco
history. I do not believe that his pulmonary function tests are secondary to his
abnormal chest x-ray.”
By decision dated April 7, 2005, the Office denied appellant’s claim, finding that he
failed to submit medical evidence sufficient to establish that he sustained a pulmonary condition
in the performance of duty.
By letter dated April 14, 2005, appellant’s attorney requested an oral hearing, which was
held on November 21, 2005.
In a November 8, 2005 report Dr. Baker stated:
“[Appellant’s] pulmonary function studies, both pre and post bronchodilator
studies showed a mild obstructive defect with the FEV1 [forced vital capacity1] on
the prebronchodilator study being 75 percent of predicted and the FEV1 on the
post-bronchodilator studies being 76 percent of predicted. There was no
improvement following bronchodilators.
I felt he had occupational
pneumoconiosis primarily due to asbestos with a history of asbestos exposure and
with the irregular opacities being present on the chest x-ray, showing findings
consistent with pulmonary asbestosis. I also thought he had chronic obstructive

2

airway disease with a mild obstructive defect on basis of pulmonary function
studies.
“On the basis of his x-ray changes, he would have clinical pneumoconiosis, and a
history of significant history of asbestos exposure and x-ray changes consistent
with asbestos exposure. This is presumptive evidence these changes are in fact
due to asbestosis and represent pulmonary asbestos.
“[Appellant] also has a symptom complex of chronic bronchitis as well as chronic
obstructive airway disease. He does have a long history of smoking but has not
smoked any for approximately 27 years. Asbestos may or may not cause
obstructive airway disease and cigarette smoking can. But with the duration of
time that has passed since he has smoked and his continued dust exposure up to
October 1994, suggest his dust exposure may have played a significant role in his
symptom complex of chronic bronchitis as well as his chronic obstructive airway
disease. It is difficult to partition the effects of each but with the 28 years that has
passed since he ceased smoking, and the onset of symptoms for the last 10 years, I
feel his dust exposure primarily is asbestos and whatever other dust he may have
had in his workplace has played a role in his symptoms. Therefore, I feel his
condition is significantly related to and substantially aggravated by dust exposure
in his work environment.”
By decision dated February 6, 2006, an Office hearing representative affirmed the
February 14, 2005 decision.
By letter dated August 29, 2006, appellant’s attorney requested reconsideration. In a
January 31, 2007 report, Dr. Lalith C. Uragoda, Board-certified in internal medicine, stated that
appellant had mild obstructive lung disease based on spirometry he underwent on September 23,
2004, which could be attributed to smoking. The spirometry revealed that the FVC was 3.42,
which was 76 percent of predicted. Dr. Uragoda noted that FEV1 was 2.21, which was
73 percent of predicted, with a ratio of 64 percent. She stated that there was no postbronchodilator response noted. Appellant had diffusion capacity of 24.68, or 98 percent of
predicted. Dr. Uragoda found that appellant had a Class II impairment pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) fifth
edition. She stated:
“[Appellant’s] chest x-ray abnormalities show no active disease, but he has
chronic paralysis of the left hemi diaphragm. The linear atelectasis that is seen on
the PA film is unusual for asbestos exposure, but there is no pleural calcification
or pleural plaques that are usually commonly seen in asbestos exposure. I will not
comment on pneumoconiosis as I am not a B reader.”
By decision dated March 15, 2007, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.

3

LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.1 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.2
ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law he has not advanced a relevant legal argument not previously
considered by the Office; and he has not submitted relevant and pertinent evidence not
previously considered by the Office. The evidence appellant submitted is not relevant to the
issue on appeal. The January 31, 2007 report of Dr. Uragoda found that appellant had mild
obstructive lung disease based on a September 2004 spirometry test. This was attributed to
smoking and appellant had a Class II impairment under the A.M.A., Guides. Dr. Uragoda noted
no active disease detectable by chest x-ray and no pleural calcification or pleural plaques
typically seen with asbestos exposure. She declined comment on whether appellant had
pneumoconiosis since she was not a B reader. The Board has held that the submission of
evidence which does not address the particular issue involved in the case does not constitute a
basis for reopening the claim.3 Dr. Uragoda’s report, while new, did not provide any medical
explanation pertinent to the underlying issue of the causal relationship of appellant’s claimed
pulmonary condition to factors of his federal employment. The Office noted that prior decisions
had found no causal relationship between factors of appellant’s employment and his lung
conditions. As Dr. Uragoda’s report did not render an opinion on causation, the Office found
that it had no relevant evidentiary value. Appellant’s reconsideration request failed to show that
the Office erroneously applied or interpreted a point of law nor did it advance a point of law or
fact not previously considered by the Office. The Office did not abuse its discretion in refusing
to reopen appellant’s claim for a review on the merits.

1

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

2

Howard A. Williams, 45 ECAB 853 (1994).

3

David J. McDonald, 50 ECAB 185 (1998).

4

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 15, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

